          Case 1:20-cv-00936-CG Document 27 Filed 08/17/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

KATHY OLIVAS,

                     Plaintiff,

v.                                                               No. CV 20-936 CG

KILOLO KIJAKAZI, 1
Commissioner of the
Social Security Administration,

                     Defendant.

               ORDER GRANTING UNOPPOSED MOTION TO REMAND
                  UNDER SENTENCE FOUR OF 42 U.S.C. § 405(g)

       THIS MATTER is before the Court on Defendant Commissioner Kilolo Kijakazi’s

Unopposed Motion to Remand for Further Administrative Proceedings Pursuant to

Sentence Four of 42 U.S.C. § 405(G) (the “Motion”), (Doc. 26), filed August 16, 2021.

The Court, having reviewed the Motion, and noting it is unopposed, finds the Motion is

well-taken and shall be GRANTED.

       The Court hereby REVERSES the Commissioner’s decision in this matter under

sentence four of 42 U.S.C. § 405(g) and REMANDS the case to the Commissioner for

further administrative proceedings and to obtain additional evidence as needed.

       IT IS SO ORDERED.

                                    _________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




1
 Kilolo Kijakazi was appointed Acting Commissioner of the Social Security Administration on
July 9, 2021.
Case 1:20-cv-00936-CG Document 27 Filed 08/17/21 Page 2 of 2
